DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action in response to the application filed 23 April 2021. Claims 1 through 20 are pending and have been examined. 
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 April 2023, 23 March 2022, and 06 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a computer-implemented method and independent claim 18 recites a system for presenting a digital task in a computer-implemented crowd-sourced environment.  Claims 1 and 18 recite substantially similar limitations. 
Taking claim 1 as representative, claim 1 recites the following limitations: receiving from an electronic device associated with a given crowd-sourced worker an indication of a desire to complete one or more digital tasks; generating a subset of digital tasks from the plurality of digital tasks, for presentation on the electronic device; for each subset of digital tasks, determining an exposure parameter being indicative of a number of crowd-sourced workers a given one of the subset of digital tasks has been exposed to; generating a first ranked list of the subset of digital tasks; based on the exposure parameter of the given one of the subset of digital tasks not meeting a pre-determined threshold, promoting a rank of the given one of the subset of digital tasks to generate a final ranked list, where the rank of the given one of the subset of digital tasks is higher than in the first ranked list; transmitting the final ranked list to the electronic device for displaying thereon; receiving a crowd-sourced worker response to at least one of the digital tasks in the final ranked list. 
Under the 2019 Patent Eligibility Guidance, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  The limitations for receiving an indication of a desire to complete a digital task, generating a subset of digital tasks for presentation, determining an exposure parameter indicative of the number of workers exposed to the subset of digital tasks, generating a ranked list of the subset of digital tasks, generating a first ranked list of the subset of digital tasks, promoting a rank of the subset of digital tasks to generate a final ranked list, transmitting the final ranked list, and receiving a crowd-sourced worker response to one of the digital tasks in the final ranked list, as drafted illustrate a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing and organizing information) but for the recitation of generic computer components. That is, other than reciting that the method is computer implemented and the method steps are executed by a server, none of the additional elements preclude the steps from practically being performed in the human mind, or by a human using pen and paper.  A human resource manager, using a pen and paper, could market several job opening, receive multiple resumes and letters of interest in one or more of the job postings, rank the job postings based on the number of inquiries or resumes/applications received for a posting of a set of postings, list the job postings according to the determined rank, determine that a job posting of the plurality of job postings did not receive sufficient applicants, promote the job posting to expand the interest/applicant pool, and rank the promoted job posting as higher priority in a new ranked list.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea of ranking and promoting/marketing various digital task opportunities to a plurality of crowd-sourced workers. 
 Additionally, claim 1 is directed to certain methods of organizing human activity because the claim steps promote a set of tasks for completion by a crowd-sourced worker.  Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because applying for and completing tasks is a form of managing personal behavior and relationships or interactions between people (employer to employee) and applying for a task assignment is a commercial or legal interaction therefore the claims fall within the abstract concept grouping of certain methods of organizing human activity and recite an abstract idea. 
The recited claim limitations for receiving an indication of a desire to compete a task, transmitting a ranked list for display, and receiving a crowd-sourced worker response to a listed task are recited broadly and amounts to data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claim only recites a processor and server for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraphs [0032, 0052] states: “In the context of the present specification, a "server" is a computer program that is running on appropriate hardware and is capable of receiving requests (e.g., from client devices) over a network, and carrying out those requests, or causing those requests to be carried out. The hardware may be one physical computer or one physical computer system.  … the processor may be a general purpose processor.” Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. 
Dependent claims 2 through 17, 19 and 20 recite at least the following additional limitations:  the generating the subset of digital tasks comprises receiving, by the server, a filter request from the electronic device, and wherein the generating the subset of digital tasks comprises selecting the subset of digital tasks based on the filter request; the exposure parameter is based on a pre- determined exposure event; the pre-determined exposure event is at least one of: a screen-showing event to any one of the plurality of crowd-sourced workers, a click event, and a task completion event; updating the exposure parameter for the given one of the subset of digital tasks based on the crowd-sourced worker response; updating the exposure parameter for other digital tasks of the subset of digital tasks based on the crowd-sourced worker response; the exposure parameter is based on two or more pre-determined exposure events; the two or more pre-determined exposure events are weighted; the pre-determined threshold is a normal distribution of exposure parameters in a normally distributed subset of the plurality of digital tasks; the method further comprises generating an actual exposure parameters distribution of the subset of the plurality of digital tasks and the normally distributed subset of the plurality of digital tasks, and wherein the exposure parameter not meeting the threshold comprises the exposure parameter of the given task is being abnormally placed in the actual exposure parameters distribution of the subset of the plurality of digital tasks; being abnormally placed is indicative of abnormal exposure parameters of the given one of the subset of digital tasks given one or more task parameters of the given one of the subset of digital tasks; wherein the pre-determined threshold is a value indicative of desired past exposure events and a total exposure volume including past exposure events and desired future exposure events; the promoting the rank of the given one of the subset of digital tasks is further based on a crowd-sourced worker preference parameter; the promoting is based on optimizing one or both of the exposure parameter and the crowd-sourced worker preference parameter; the optimizing is executed by a Machine Learning Algorithm (MLA); the generating the first ranked list comprises generating randomly generated ranks; the generating the first ranked list comprises generating a rank based on preferences of the given crowd-sourced worker; to generate the subset of digital tasks, the processor is configured to receive a filter request from the electronic device, and wherein the generating the subset of digital tasks comprises selecting the subset of digital tasks based on the filter request.
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation.  While dependent claim 15 recites the additional element of a machine learning algorithm for optimizing one or both of the exposure parameter and the crowd-sourced worker preference parameter, the computer and machine learning algorithm recitations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more.  Therefore the claims are directed to an abstract idea.  
There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly independent claim 18 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1 through 20 are ineligible under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US 2014/0229413) in view of Bartholomew (US 2019/0266289).
Regarding Claim 1, Dasgupta et al. discloses a computer-implemented method for presenting a digital task in a computer- implemented crowd-sourced environment, the computer implemented environment being associated with a plurality of digital tasks to be executed by one or more of a plurality of crowd-sourced workers, the plurality of digital tasks including the digital task, the method being executed by a server, the method comprising: (… a computer-implemented method for recommending one or more tasks to a crowdworker, the one or more tasks is selected from a plurality of tasks offered by a plurality of crowdsourcing platforms.  Dasgupta et al. [para. 0005-0006, 0029, 0035-0037; Fig. 1].  … A "network" refers to a medium that interconnects various computing devices, crowdsourcing platform servers, an application server, and a database server. … "Crowdworkers" refer to a worker or a group of workers that may perform one or more tasks.  Dasgupta et al. [para. 0019-0023]);
receiving, by the server, from an electronic device associated with a given crowd- sourced worker an indication of a desire to complete one or more digital tasks; (In an embodiment, the response session is created when the crowdworker clicks on one of the crowdsourced tasks displayed on the crowdworker's dashboard. Dasgupta et al. [para.0027]);
generating, by the server, a subset of digital tasks from the plurality of digital tasks, for presentation on the electronic device; (The application on the application server 110 interacts with the crowdsourcing platform servers 106, makes recommendations on the crowdsourced tasks, and then submits the recommendations to the crowdworker.  Dasgupta et al. [para. 0036]. …  The presentation module 222 then displays these ranked optimized set of tasks corresponding to the maximized values of the utility parameters of the crowdworkers N and the requesters T on the crowdworker's dashboard.  Dasgupta et al. [para. 0101, 0108, 0111]);
for each of the subset of digital tasks, determining, by a server, an exposure parameter, (… each crowdsourced tasks have an expiry time or a predefined number of validations that need to be collected for the task to complete. The requester utility increases the utility of elective tasks that have an imminent expiry (deadline) or a large number of pending judgments, thereby promoting tasks that need the attention of workers. Dasgupta et al. [para. 0002, 0119]),
Dasgupta et al. fails to explicitly recite the exposure parameter being indicative of a number of crowd-sourced workers a given one of the subset of digital tasks has been exposed to.  Bartholomew discloses this limitation. (User interaction data 116 refers to digital computer input data that is received as a result of requests and responses that can be correlated to user interaction with content items.  Bartholomew [para. 0065, 0071-0072, 0077; Fig. 1-2]. ...client interface logic 124 may receive, from a client device, a request for a set of content items; cause the set of content items to be retrieved from database 100 along with corresponding score values; receive adjusted score values for zero or more content items; sort the set of content items; and send the set of content items to the client device.  Bartholomew [para. 0088]. … Conversion amount 308 is one of various types of user interaction data. As mentioned above, other types include whether a particular content item was viewed, scrolled into view, clicked on, and/or the like. Any number of a variety of techniques may be used to determine a particular type of user interaction. Bartholomew [para. 0102, 0106]).   It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure parameter of Dasgupta et al. to include the exposure parameter being indicative of a number of crowd-sourced workers a given one of the subset of digital tasks has been exposed to as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
generating, by the server, a ranked list of the subset of digital tasks, the generating including: generating a first ranked list of the subset of digital tasks; (The task personalization module 220 further ranks the selected optimized set of tasks for the crowdworker and the requester and saves the information in the rank data 236. Dasgupta et al. [para. 0108]);
Dasgupta et al. fails to explicitly recite the method for based on the exposure parameter of the given one of the subset of digital tasks not meeting a pre-determined threshold, promoting a rank of the given one of the subset of digital tasks to generate a final ranked list, where the rank of the given one of the subset of digital tasks is higher than in the first ranked list. Bartholomew discloses this limitation. (A score value for a content item may be computed based, at least in part, on any historical user interaction data that was collected, at a client device, for the content item. Thus, score value determination logic 120 may receive, as input, references to content items 112 and any user interaction data 116 that corresponds to content items 112. … score value adjustment logic 122 automatically selects the content items for which score values are to be adjusted. Bartholomew [para. 0055, 0079-0084]. …  generated demand may include demand shaped by increasing/decreasing the visibility of a set of content items relative to other sets of content items, increasing/decreasing the visibility of a particular content item within a set of content items… Disclosed herein are techniques for modifying a score value to influence how, if at all, a particular content item is to be rendered at a particular client device. Bartholomew [para. 0094, 0125-0127]. … score value adjustment may be automatically performed for a content item based on any of a number of satisfied criteria including, without limitation, the following: …the average click-through rate and/or conversion rate exceeds a predetermined threshold value … the content item has a click-through rate and/or a conversion rate that is below a predetermined threshold value; … and/or the most recent user interaction data for the content item reflect a total number of impressions, click-through events, and/or order events that exceeds a predetermined threshold value. … In response to determining satisfied criteria, server computing device(s) 102 may automatically adjust a score value based on a score differential, a desired ranking, and/or a desired ranking change determined by the offline simulator.  Bartholomew [para. 0128-0138, 0144, 0180; Fig. 4]).  It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure parameter of Dasgupta et al. to include based on the exposure parameter of the given one of the subset of digital tasks not meeting a pre-determined threshold, promoting a rank of the given one of the subset of digital tasks to generate a final ranked list, where the rank of the given one of the subset of digital tasks is higher than in the first ranked list as taught by Bartholomew et al.  for modifying a score value to influence how, if at all, a particular content item is to be rendered at a particular client device.  Bartholomew [para. 0094].
transmitting, by the server, the final ranked list to the electronic device for displaying thereon; (The presentation module 222 then displays these ranked optimized set of tasks corresponding to the maximized values of the utility parameters of the crowdworkers N and the requesters T on the crowdworker's dashboard.  Dasgupta et al. [para. 0101, 0108, 0111]);
receiving, by the server, a crowd-sourced worker response to at least one of the digital tasks in the final ranked list. (… obtains crowdworker feedback for each task solved by crowdworker. Dasgupta et al. [para. 0028, 0065, 0124]).
Regarding Claim 2, Dasgupta et al. and Bartholomew combined disclose a method, wherein the generating the subset of digital tasks comprises receiving, by the server, a filter request from the electronic device, and wherein the generating the subset of digital tasks comprises selecting the subset of digital tasks based on the filter request. (The task personalization module is configured for selecting the one or more tasks for the crowdworker based on the preferences of the crowdworker over the one or more requester tasks in the utility module. The presentation module is configured for recommending, at the login time to the crowdworker, the one or more tasks associated with the crowdworker selected by the task personalization module.  Dasgupta et al. [para. 0006, 0120-0123, 0127; Fig.6]).
Regarding Claim 3, Dasgupta et al. and Bartholomew combined disclose a method, wherein the exposure parameter is based on a pre- determined exposure event. (… each crowdsourced tasks have an expiry time or a predefined number of validations that need to be collected for the task to complete. The requester utility increases the utility of elective tasks that have an imminent expiry (deadline) or a large number of pending judgments, thereby promoting tasks that need the attention of workers. Dasgupta et al. [para. 0002, 0119]). 
Bartholomew additionally discloses this limitation. (As used herein, a “reorder rate” refers to a ratio in which the numerator is the number of users who interacted with a particular content item to place orders multiple times and in which the denominator is the number of users who interacted with the particular content item to place an order only once. The ratio may be based on user interaction data 116 collected within a particular time period, such as the most recent x number of days where x is a predetermined value. Bartholomew [para. 0104-0106]). It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure parameter of Dasgupta et al. to include the exposure parameter is based on a pre- determined exposure event as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 4, Dasgupta et al. and Bartholomew combined disclose a method, wherein the pre-determined exposure event is at least one of: a screen-showing event to any one of the plurality of crowd-sourced workers, a click event, and a task completion event. (… each crowdsourced tasks have an expiry time or a predefined number of validations that need to be collected for the task to complete. The requester utility increases the utility of elective tasks that have an imminent expiry (deadline) or a large number of pending judgments, thereby promoting tasks that need the attention of workers. Dasgupta et al. [para. 0002, 0119]).
Bartholomew additionally discloses this limitation. (Conversion amount 308 is one of various types of user interaction data. As mentioned above, other types include whether a particular content item was viewed, scrolled into view, clicked on, and/or the like. Any number of a variety of techniques may be used to determine a particular type of user interaction.  Bartholomew [para. 0102]).  It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure parameter of Dasgupta et al. to include the pre-determined exposure event is at least one of: a screen-showing event to any one of the plurality of crowd-sourced workers, a click event, and a task completion event as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 5, Dasgupta et al. and Bartholomew combined disclose a method,  further comprising updating the exposure parameter for the given one of the subset of digital tasks based on the crowd-sourced worker response. (… the update session is created when the crowdworker changes the user settings on crowdworker's dashboard or fills out a feedback form about the crowdsourced tasks displayed on the crowdworker's dashboard. Dasgupta et al. [para. 0028, 0126-0127, 0133; Fig. 5]).
Regarding Claim 6, Dasgupta et al. and Bartholomew combined disclose a method, further comprising updating the exposure parameter for other digital tasks of the subset of digital tasks based on the crowd-sourced worker response. (…  the methods and system would learn, adapt, and perform in a changing environment to dynamically changing the recommended tasks to the crowdworker based on the feedback and the changing preferences of the crowdworker. Dasgupta et al. [para. 0133]).
Regarding Claim 7, Dasgupta et al. and Bartholomew combined disclose a method, wherein the exposure parameter is based on two or more pre-determined exposure events. Bartholomew discloses this limitation. (… score value adjustment logic 122 includes a plurality of score adjustment values for a plurality of situations. For example, a first score adjustment value may be used to increase the visibility of a particular content item for the duration of a particular mealtime, a second score adjustment value may be used to decrease the visibility of an overutilized content item, a third score adjustment value may be used to increase the visibility of a particular content item that is near a particular location, and a fourth score adjustment value may be used to increase/decrease the visibility of a particular content item at a particular client device. Bartholomew [para. 0144]).  It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure parameter of Dasgupta et al. to include the exposure parameter is based on two or more pre-determined exposure events as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 8, Dasgupta et al. and Bartholomew combined disclose a method, wherein the two or more pre-determined exposure events are weighted.  While Dasgupta et al. discloses a weighted average of a rating and a weighted combination of task presentation metrics (Dasgupta et al. [para. 0061, 0064, 0071, 0099]), Bartholomew discloses this limitation. (A score adjustment value may be any value, such as a weight value, that can be used to modify the random value and/or the intrinsic score value. The score adjustment value may increase the visibility of the content item, decrease the visibility of the content item, exclude the content item from a set of content items to be rendered at a client device, and/or the like. Bartholomew [para. 0055]. … In some embodiments, a score value is computed based on applying exponentially-decaying weights to one or more averages of user interaction data 116. Bartholomew [para. 0069, 0080, 0108-0110, 0158-0160]). It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure event of Dasgupta et al. to include the two or more pre-determined exposure events are weighted as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 9, Dasgupta et al. and Bartholomew combined disclose a method, wherein the pre-determined threshold is a normal distribution of exposure parameters in a normally distributed subset of the plurality of digital tasks.  Bartholomew discloses this limitation. (… one or more normalization factors are applied to the one or more averages of user interaction data 116. For example, the one or more normalization factors may be used to reduce/eliminate outliers, compensate for a small/non-existent set of data points, and/or distinguish visible impressions from non-visible impressions.  Bartholomew [para. 0069, 0080]). It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure parameters of Dasgupta et al. to include the pre-determined threshold is a normal distribution of exposure parameters in a normally distributed subset of the plurality of digital tasks as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 10, Dasgupta et al. and Bartholomew combined disclose a method, wherein the method further comprises generating an actual exposure parameters distribution of the subset of the plurality of digital tasks and the normally distributed subset of the plurality of digital tasks, and wherein the exposure parameter not meeting the threshold comprises the exposure parameter of the given task is being abnormally placed in the actual exposure parameters distribution of the subset of the plurality of digital tasks. Bartholomew discloses this limitation. (… one or more normalization factors are applied to the one or more averages of user interaction data 116. For example, the one or more normalization factors may be used to reduce/eliminate outliers, compensate for a small/non-existent set of data points, and/or distinguish visible impressions from non-visible impressions. … Adjustment of the one or more averages may be performed for any number of a variety of reasons, which include the following non-limiting example reasons: to estimate parameters from sample statistics; to remove anomalous data; and/or to impart assumptions on unobserved information.   Bartholomew [para. 0069, 0080, 0112-0115]). It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure parameters of Dasgupta et al. to include generating an actual exposure parameters distribution of the subset of the plurality of digital tasks and the normally distributed subset of the plurality of digital tasks, and wherein the exposure parameter not meeting the threshold comprises the exposure parameter of the given task is being abnormally placed in the actual exposure parameters distribution of the subset of the plurality of digital tasks as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 11, Dasgupta et al. and Bartholomew combined disclose a method, wherein being abnormally placed is indicative of abnormal exposure parameters of the given one of the subset of digital tasks given one or more task parameters of the given one of the subset of digital tasks. (Bartholomew [para. 0069, 0080, 0112-0115]). It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task exposure parameters of Dasgupta et al. to include wherein being abnormally placed is indicative of abnormal exposure parameters of the given one of the subset of digital tasks given one or more task parameters of the given one of the subset of digital tasks as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 12, Dasgupta et al. and Bartholomew combined disclose a method, wherein the pre-determined threshold is a value indicative of desired past exposure events and a total exposure volume including past exposure events and desired future exposure events. (…  score values may be computed using any number of techniques. Non-limiting examples of the techniques include aggregating historical user interaction data according to time periods of collection, averaging historical user interaction data for particular time periods of collection, applying weights to particular time periods of collection, and/or normalizing historical user interaction data. Bartholomew [para. 0080]. … Demand sources include organic demand and generated demand. Score value adjustment may be based on predictions regarding organic demand and generated demand. …  score value adjustment may be automatically performed for a content item based on any of a number of satisfied criteria including, without limitation, the following: for a particular geographic region, the total number of impressions, click-through events, and/or order events exceeds a predetermined threshold value; for a particular geographic region, the average click-through rate and/or conversion rate exceeds a predetermined threshold value; for a particular geographic region, the total number of content items exceeds a predetermined threshold value; for a particular geographic region, the proportion of content items satisfying any of the aforementioned criteria remains below a predetermined threshold value; the content item has a click-through rate and/or a conversion rate that is below a predetermined threshold value; the most recent ratings for the content item remain above a predetermined threshold value; and/or the most recent user interaction data for the content item reflect a total number of impressions, click-through events, and/or order events that exceeds a predetermined threshold value. Bartholomew [para. 0124-0135]).  It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the exposure event parameters of Dasgupta et al. to include the pre-determined threshold is a value indicative of desired past exposure events and a total exposure volume including past exposure events and desired future exposure events as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 13, Dasgupta et al. and Bartholomew combined disclose a method, wherein the promoting the rank of the given one of the subset of digital tasks is further based on a crowd-sourced worker preference parameter. (Measure of Performance utility: Measure of Performance utility is defined as a measure of the performance of the crowdworker's working on the crowdsourced tasks. Dasgupta et al. [para. 0093-0098]. … At step 304, the worker utility for plurality of tasks is computed. In an embodiment, the worker utility maintains information about crowdworker access history on the CARPE DIEM 200 …, the worker utility also keeps track of performance related metrics related to the crowdworker. The performance related metrics may include, but not limited to accuracy in terms of the works submitted by the crowdworker, the time the crowdworker too to complete the responded tasks, etc. Also, the worker utility monitors the number of influences that the crowdworker has on another crowdworker and vice versa. … the task personalization module 220 may choose constraints such as limiting the number of tasks to be presented to the crowdworker based on performance metrics and preference attributes to ensure that the crowdsourced tasks are distributed selectively to the crowdworkers. Dasgupta et al. [para. 0115-0121]).
Regarding Claim 14, Dasgupta et al. and Bartholomew combined disclose a method, wherein the promoting is based on optimizing one or both of the exposure parameter and the crowd-sourced worker preference parameter. (… the task personalization module 220 may choose constraints such as limiting the number of tasks to be presented to the crowdworker based on performance metrics and preference attributes to ensure that the crowdsourced tasks are distributed selectively to the crowdworkers. Dasgupta et al. [para. 0115-0121]).
Regarding Claim 15, Dasgupta et al. and Bartholomew combined disclose a method, wherein the optimizing is executed by a Machine Learning Algorithm (MLA). Bartholomew discloses this limitation. (… the feedback loop may be part of a machine learning process for determining one or more optimal placements for the particular content item. Bartholomew [para. 0002, 0180]). It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the task data optimization of Dasgupta et al. to include the optimizing is executed by a Machine Learning Algorithm (MLA) as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 16, Dasgupta et al. and Bartholomew combined disclose a method, wherein the generating the first ranked list comprises generating randomly generated ranks.  Bartholomew discloses this limitation. (The server computer(s) may generate the adjusted score value based on combining a random value with an intrinsic score value that corresponds to a content item. Bartholomew [para. 0054-0055, 0137-0142]. … In some embodiments, the limited number of content items is/are determined, at least in part, on a random basis.  Bartholomew [para. 0164]).  It would have been obvious to one of ordinary skill in the art of data analysis and marketing/advertising work opportunities before the effective filing date of the claimed invention to modify the ranked list of Dasgupta et al. to include generating the first ranked list comprises generating randomly generated ranks as taught by Bartholomew et al. in order to provide technical solutions for enabling a machine to balance demand across content items.  Bartholomew [para. 0049].
Regarding Claim 17, Dasgupta et al. and Bartholomew combined disclose a method, wherein the generating the first ranked list comprises generating a rank based on preferences of the given crowd-sourced worker. (The task personalization module is configured for selecting the one or more tasks for the crowdworker based on the preferences of the crowdworker over the one or more requester tasks in the utility module. The presentation module is configured for recommending, at the login time to the crowdworker, the one or more tasks associated with the crowdworker selected by the task personalization module.  Dasgupta et al. [para. 0006]).
Regarding Claims 18 through 20,  Claims 18 through 20 recite substantially similar limitations to those of claims 1 through 3 respectively and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 18 through 20 are directed to a system which is taught by Dasgupta et al. at paragraph [0006]]. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:	
Deets Jr et al. (US 2019/0138174) - , the electronic communication system can “learn” the user's preferences with regard to highlight messages. For example, the electronic communication system can determine, in response to the user of the client-computing device frequently interacting with or viewing highlight messages, that the threshold score for identifying a highlight message can be lowered (e.g., thus enabling more electronic messages to qualify as highlight messages). Conversely, the electronic communication system can determine, in response to the user of the client-computing device rarely interacting with or viewing highlight messages, that the threshold score for identifying a highlight message should be raised (e.g., thus making it harder for an electronic message to qualify as a highlight message).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623